—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Westchester County (Coppola, J.), entered March 2, 2001, which denied its motion for summary judgment.
Ordered that the order is affirmed, with costs.
In support of its motion for summary judgment, the plaintiff failed to demonstrate its prima facie entitlement to judgment as a matter of law (see, Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557). There are ques*397tions of fact, among others, whether the plaintiff is obligated to pay for the defendants’ direct costs as defined by the parties’ agreement and, if so, in what amount. Thus, the motion was properly denied (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). Santucci, J.P., S. Miller, Friedmann and Prudenti, JJ., concur.